NUMBER 13-18-00030-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

MONICA MELISSA PATTERSON,                                                  Appellant,

                                            v.

THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 370th District Court
                          of Hidalgo County, Texas.


                                       ORDER
               Before Justices Benavides, Tijerina, and Silva
                             Order Per Curiam


       This cause is before the Court on the Appellant’s motion for access to sealed

records, namely volume 27 of the reporter’s record. On October 17, 2017, the date of the

hearing, the trial court ordered the record of the hearing sealed.
       Appellant now requests a copy of the sealed portion of the record to aid in the

litigation of Appellant’s Writ of Habeas Corpus. Accordingly, we hereby GRANT the

motion and order the Clerk of the Court to provide access to volumes 27 of the reporter’s

record to the attorneys for the Appellant and State, if they should request it.

       The State and Appellant’s counsel are ordered to abide by the sealing order of the

trial court, and counsel is further ordered to treat the record as confidential and to

safeguard it as a sealed record. Counsel is further ordered to maintain the confidentiality

of the information contained in this sealed record and is prohibited from disseminating the

sensitive information contained within the sealed record to any person other than for

legitimate purposes related to Appellant’s Writ of Habeas Corpus.

                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed the
13th day of January, 2022.




                                             2